Citation Nr: 1645907	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  07-03 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES 

1.  Entitlement to a disability in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

3.  Entitlement to restoration of a 20 percent rating for low back strain.


REPRESENTATION

Veteran represented by:	Paul B. Burkhalter, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2006, the RO continued a 20 percent rating for diabetes mellitus.  In June 2010, the Veteran testified at a hearing before the undersigned.  The Board remanded the increased rating claim in August 2010, and remanded the increased rating and inferred TDIU claim in December 2011.  In January 2013, the Veteran testified at a hearing before a Decision Review Officer.  Transcripts of both hearings are of record.

In April 2012, the RO reduced the assigned disability rating for the Veteran's low back strain from 20 to 10 percent, effective February 23, 2011.
	 
In a March 2016 VA Form 9, the Veteran requested a hearing "on all issues."  He was scheduled for a video conference hearing in July 2016, but did not appear.  Therefore, his hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2015). 

The increased rating and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An April 2012 rating decision reduced the disability rating assigned the service-connected low back strain from 20 percent to 10 percent disabling, effective February 23, 2011.

2.  The 20 percent rating for the Veteran's low back strain was in effect for less than five years at the time of the rating reduction.

3.  At the time the RO reduced the 20 percent evaluation assigned to the Veteran's low back strain, there had been no sustained material improvement in the symptoms attributable to the disability.


CONCLUSION OF LAW

Restoration of a 20 percent rating for low back strain from February 23, 2011 is warranted.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5237 (West 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO granted service connection for low back strain in a February 1999 rating decision and assigned a 10 percent evaluation, effective February 1, 1999.  In a July 2009 rating decision, the RO increased the disability rating to 20 percent, effective October 6, 2008.  In the April 2012 rating decision on appeal, the disability rating was reduced to 10 percent, effective February 23, 2011.

The provisions of 38 C.F.R. § 3.105(e) allow for a reduction in the evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  38 C.F.R. § 3.105(e) does not apply where there is no reduction in the amount of compensation payable.  It is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Therefore, where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced, section 3.105(e) is not applicable.  See VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir. 2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).

In this case, the RO reduced the disability evaluation assigned the service-connected low back strain without first notifying the Veteran or providing him the opportunity to submit additional evidence in response to a rating reduction proposal.  See 38 C.F.R. § 3.105(e).  However, the amount of compensation paid to the Veteran did not change as a result of the rating reduction contained in the April 2012 rating decision.  As the overall amount of compensation was not reduced due to the implementation of the rating reduction, the procedural protections of 38 C.F.R. 
§ 3.105(e) are not applicable to the current case.

The 20 percent evaluation assigned for the Veteran's low back strain was in effect from October 6, 2008 to February 22, 2011.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344 (a), (b), which provide additional regulatory hurdles to rating reductions, also do not apply.  38 C.F.R. § 3.344 (c) provides that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In any rating-reduction case, VA must determine (1) whether the evidence reflects an actual change in the disability based upon review of the entire recorded history of the condition; (2) whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) (citing Brown v. Brown, 5 Vet. App. 413, 421 (1993); Faust v. West, 13 Vet. App. 342, 349 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13 (1992)).  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The Veteran's low back disability is rated under DC 5237.  The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, DC 5243.  

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5235-5243.

The Formula for Rating IVDS Episodes provides for a 20 percent rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  

The Board finds that restoration of a 20 percent evaluation for the service-connected low back strain is warranted from February 23, 2011.  The February 2011 and February 2012 VA examinations show a decrease in the objective manifestations of the disability.  However, the Veteran's lay statement to the February 2012 examiner, in addition to relevant treatment records, establishes that he did not experience an improvement in his ability to function under the ordinary conditions of life and work at the time of the April 2012 rating decision.  See Brown at 420-421.  Upon VA examination in February 2011, the Veteran's back disability manifested forward flexion limited to 75 degrees and a combined range of motion of 195 degrees, with mild pain at the endpoint of testing.  He reported constant pain with no flare-ups and no incapacitating episodes.  Upon VA examination in February 2012, forward flexion was limited to 90 degrees and the combined range of motion was 240 degrees with no pain.  There was no additional loss of motion following repetitive testing.  However, the Veteran reported flare-ups during which times he "[did] not do anything."  Although these symptoms were not documented by the February 2012 VA examiner, VA treatment records indicate that in June 2011 the Veteran's physician increased the dosage of his pain medication (hydrocodone) after the Veteran reported that it was "not effective."  Thus, it is clear that his service-connected low back strain had not improved at the time of the April 2012 rating decision.  The preponderance of the evidence is not in favor of the reduction, and the Board finds that a restoration of the 20 percent evaluation is warranted.   


ORDER

Entitlement to restoration of a 20 percent rating for low back strain from February 23, 2011 is granted.

REMAND

With respect to the remaining claims on appeal, there are outstanding federal treatment records that must be obtained.  The Veteran receives disability benefits from the Social Security Administration (SSA).  The record contains an SSA decision - indicating that the Veteran is unemployable due to diabetes mellitus, diabetic neuropathy, and a back disability - as well as a June 2007 Social Security Examination.  It is clear that these are only partial medical records and not all available SSA records.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Notably, during the March 2013 hearing, the DRO indicated that she would request the records if they were not already in the claims file.

With respect to the TDIU claim, a remand is required in order to ensure compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its December 2011 Remand, the Board requested a TDIU examination and an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, render him incapable of maintaining substantial employment.  In February 2012, the Veteran submitted to VA diabetes, peripheral neuropathy, lumbar spine, and erectile dysfunction examinations.  Although the examiner provided an opinion as to the effect of these service-connected disabilities on the Veteran's ability to obtain and maintain substantially gainful employment, no examination or opinion was provided with respect to the Veteran's other service-connected disabilities (to include headaches and hypertension).  Further evaluation is thus required.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with appropriate notice of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Obtain the SSA records pertinent to the Veteran's claim for SSA disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  The Veteran should be informed if records cannot be obtained.

3. After completing the above development, schedule the Veteran for a VA general examination regarding TDIU.  Forward the claims file to the examiner for review of the case.  The examiner is asked to interview the Veteran as to his education, training, and work history.  Assess the impact of the Veteran's service-connected disabilities alone on his ability to perform physical and mental tasks in a work-like setting.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If either benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeal

